The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                             May 18, 2015

                                         No. 04-15-00245-CR

                                       Julio Alejandro ZUNIGA,
                                               Appellant

                                                   v.

                                      THE STATE OF TEXAS,
                                            Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR0936
                           Honorable Raymond Angelini, Judge Presiding

                                             O R D E R

         On October 14, 2014, the trial court imposed on Julio Zuniga in open court a sentence of
fifteen years’ confinement in the Texas Department of Criminal Justice—Institutional Division. On
April 9, 2015, Appellant filed a notice of appeal with the trial court, but neither Appellant nor the
trial court clerk timely filed a notice of appeal, docketing statement, certification of defendant’s right
of appeal, clerk’s record, or reporter’s record with this court. On April 17, 2015, Appellant filed a
notice of appeal and docketing statement with this court. On May 1, 2015, Appellant filed a motion
to consolidate cause number 04-15-00224-CR and 04-15-00245-CR.
         Therefore, we ORDER Appellant to SHOW CAUSE in writing within ten days of the date of
this order why either of these appeals should not be dismissed for want of jurisdiction. If Appellant
fails to show cause within the time provided, the appeals will be dismissed. See TEX. R. APP. P.
43.2(f).
        All other appellate deadlines in this matter are suspended until further order of this court.



                                                         _________________________________
                                                         Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of May, 2015.


                                                         ___________________________________
                                                         Keith E. Hottle
                                                         Clerk of Court